UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: February 28 Date of reporting period: August 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended August 31, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1 6-months 1-year 5-year 10-year inception 1 Class A 1 13.20 6.92 — 3.84 –5.29 13.20 39.70 — 40.09 Class B 2 13.19 6.92 — 3.68 –5.70 13.19 39.74 — 38.21 Class C 2 17.22 7.23 — 3.68 –1.70 17.22 41.78 — 38.25 Class I 19.56 8.49 — 4.90 –0.14 19.56 50.27 — 53.53 Class R1 18.64 7.63 — 4.14 –0.54 18.64 44.45 — 43.81 Class R2 18.99 7.26 — 3.52 –0.39 18.99 41.96 — 36.28 Class R3 18.78 7.75 — 10.15 –0.48 18.78 45.22 — 66.57 Class R4 19.28 8.11 — 10.52 –0.28 19.28 47.71 — 69.56 Class R5 19.47 8.38 — 10.80 –0.20 19.47 49.56 — 71.87 Class R6 19.66 8.57 — 5.09 –0.08 19.66 50.85 — 56.06 Class 1 19.67 8.56 — 2.96 –0.11 19.67 50.76 — 25.65 Class NAV 19.74 8.60 — 3.38 –0.08 19.74 51.07 — 30.54 Index 1,† 16.92 8.69 — 5.47 1.57 16.92 51.70 — 61.08 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares sold within one year of purchase are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1, and Class NAV shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The expense ratios are as follows: Class A Class B Class C Class I Class 1 Class R1 Class R2 Class R3 Class R4* Class R5 Class R6 Class NAV Gross (%) 1.46 2.64 2.46 1.16 1.06 5.93 16.14 19.03 21.15 16.17 14.17 1.01 Net (%) 1.46 2.31 2.30 1.16 1.06 1.90 1.65 1.80 1.40 1.20 1.01 1.01 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. Please refer to the most recent prospectuses and annual or semiannual report for more information on expenses and any expense limitation arrangements for each class. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800–225–5291 or visit the fund’s website at jhinvestments.com The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses increase and results would have been less favorable. † Index is the MSCI EAFE Index. See the following page for footnotes. 6 International Core Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 9-16-05 $13,821 $13,821 $16,108 Class C 9-16-05 13,825 13,825 16,108 Class I 9-16-05 15,353 15,353 16,108 Class R1 9-16-05 14,381 14,381 16,108 Class R2 9-16-05 13,628 13,628 16,108 Class R3 3 5-22-09 16,657 16,657 17,874 Class R4 3 5-22-09 16,956 16,956 17,874 Class R5 3 5-22-09 17,187 17,187 17,874 Class R6 9-16-05 15,606 15,606 16,108 Class 1 3 11-6-06 12,565 12,565 12,811 Class NAV 3 8-29-06 13,054 13,054 13,410 MSCI EAFE Index (gross of foreign withholding tax on dividends) (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. The index consists of 21 developed market country indexes. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 From 6-12-06. On 6-9-06, through a reorganization, the fund acquired all of the assets of the GMO International Disciplined Equity Fund (the predecessor fund). The predecessor fund offered its Class III shares, inception date 9-16-05, in exchange for Class A shares, which were first offered on 6-12-06. The predecessor fund’s Class III shares’ returns have been recalculated to reflect the gross fees and expenses of Class A shares. 2 Class B, Class C, Class I and Class R1 shares were first offered on 6-12-06; Class R6 shares were first offered on 9-1-11; Class R2 shares were first offered on 3-1-12. Returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, Class C, Class I, Class R1, Class R6, and Class R2 shares, as applicable. 3 For certain types of investors, as described in the fund’s prospectuses. 4 From 5-22-09. 5 From 11-6-06. 6 From 8-29-06. 7 The contingent deferred sales charge is not applicable. Semiannual report | International Core Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on March 1, 2014, with the same investment held until August 31, 2014. Expenses paid Account value Ending value during period Annualized on 3-1-2014 on 8-31-2014 ended 8-31-2014 1 expense ratio Class A $1,000.00 $996.90 $7.40 1.47% Class B 1,000.00 992.60 11.55 2.30% Class C 1,000.00 992.90 11.40 2.27% Class I 1,000.00 998.60 5.74 1.14% Class R1 1,000.00 994.60 9.55 1.90% Class R2 1,000.00 996.10 8.30 1.65% Class R3 1,000.00 995.20 9.05 1.80% Class R4 1,000.00 997.20 7.05 1.40% Class R5 1,000.00 998.00 6.04 1.20% Class R6 1,000.00 999.20 5.09 1.01% Class 1 1,000.00 998.90 5.34 1.06% Class NAV 1,000.00 999.20 5.09 1.01% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at August 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 International Core Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on March 1, 2014, with the same investment held until August 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 3-1-2014 on 8-31-2014 ended 8-31-2014 1 expense ratio Class A $1,000.00 $1,017.80 $7.48 1.47% Class B 1,000.00 1,013.60 11.67 2.30% Class C 1,000.00 1,013.80 11.52 2.27% Class I 1,000.00 1,019.50 5.80 1.14% Class R1 1,000.00 1,015.60 9.65 1.90% Class R2 1,000.00 1,016.90 8.39 1.65% Class R3 1,000.00 1,016.10 9.15 1.80% Class R4 1,000.00 1,018.10 7.12 1.40% Class R5 1,000.00 1,019.20 6.11 1.20% Class R6 1,000.00 1,020.10 5.14 1.01% Class 1 1,000.00 1,019.90 5.40 1.06% Class NAV 1,000.00 1,020.10 5.14 1.01% Remember, these examples do not include any transaction costs; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Semiannual report | International Core Fund 9 Portfolio summary Top 10 Holdings (25.1% of Net Assets on 8-31-14) Total SA 5.0% Daimler AG 2.3% AstraZeneca PLC 2.9% E.ON SE 1.9% Royal Dutch Shell PLC, Class A 2.9% Eni SpA 1.8% BP PLC 2.7% Enel SpA 1.6% Telefonica SA 2.5% Royal Dutch Shell PLC, Class B 1.5% Sector Composition Energy 17.8% Health Care 7.1% Consumer Discretionary 13.2% Materials 6.8% Industrials 11.9% Information Technology 4.9% Telecommunication Services 11.8% Consumer Staples 3.9% Financials 10.2% Short-Term Investments & Other 2.5% Utilities 9.9% Top 10 Countries Japan 19.8% Netherlands 6.6% France 17.6% Italy 6.0% Germany 13.0% United States 3.4% United Kingdom 11.8% Hong Kong 2.1% Spain 7.1% Norway 2.0% 1 As a percentage of net assets on 8-31-14. 2 Cash and cash equivalents are not included. 3 Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. 10 International Core Fund | Semiannual report Fund’s investments As of 8-31-14 (unaudited) Shares Value Common Stocks 95.6% (Cost $1,346,961,292) Australia 1.0% BHP Billiton PLC 983 30,985 BHP Billiton, Ltd. 272,211 9,387,136 Goodman Fielder, Ltd. 767,983 459,320 Investa Office Fund 114,854 393,930 Pacific Brands, Ltd. 369,197 182,607 Westpac Banking Corp. 138,022 4,524,127 Austria 0.5% OMV AG 90,313 3,487,411 Voestalpine AG 82,206 3,528,986 Belgium 0.8% Belgacom SA 140,899 5,022,703 Delhaize Group SA 82,749 5,763,051 Solvay SA 13,929 2,191,663 Bermuda 0.0% Catlin Group, Ltd. 12,046 102,850 Canada 0.5% BlackBerry, Ltd. (I)(L) 379,000 3,851,697 Magna International, Inc. (L) 37,300 4,229,140 Denmark 1.2% A.P. Moeller - Maersk A/S, Series B 1,694 4,255,645 Carlsberg A/S, Class B 16,307 1,490,916 Novo Nordisk A/S, Class B 94,153 4,318,401 Pandora A/S 50,737 3,804,980 TDC A/S 116,521 998,730 Vestas Wind Systems A/S (I) 95,226 4,036,039 Finland 1.3% Fortum OYJ 137,726 3,459,917 Neste Oil OYJ 67,489 1,319,879 Nokia OYJ (L) 1,403,392 11,786,292 Tieto OYJ 48,720 1,325,509 UPM-Kymmene OYJ 135,405 2,038,118 France 17.5% Air France-KLM (I)(L) 120,115 1,258,113 Alcatel-Lucent (I) 1,137,829 3,934,011 See notes to financial statements Semiannual report | International Core Fund 11 Shares Value France (continued) AXA SA 196,308 $4,871,138 BNP Paribas SA 112,127 7,576,764 Bouygues SA 129,997 4,777,739 Carrefour SA 126,423 4,387,419 Casino Guichard Perrachon SA 17,128 2,045,537 Cie de Saint-Gobain 160,992 8,179,131 Cie Generale des Etablissements Michelin 74,392 8,229,726 Credit Agricole SA 250,333 3,715,055 Electricite de France SA 95,957 3,119,557 GDF Suez 872,817 21,513,620 Lagardere SCA 34,461 949,133 Orange SA 1,325,892 20,070,014 Peugeot SA (I) 541,526 7,618,717 Rallye SA 28,603 1,367,778 Renault SA 76,812 6,019,275 Sanofi 194,622 21,329,088 Schneider Electric SE 84,713 7,166,596 Societe Generale SA 239,449 12,145,018 Suez Environnement Company 91,427 1,686,277 Total SA 1,147,120 75,696,724 Valeo SA 28,390 3,432,232 Vallourec SA 50,297 2,247,697 Veolia Environnement SA 165,832 3,046,504 Vinci SA 192,174 12,570,226 Vivendi SA (I) 709,210 18,467,214 Germany 11.2% Allianz SE 40,130 6,853,138 Aurubis AG 78,009 3,837,056 BASF SE 199,377 20,554,452 Bayerische Motoren Werke AG 114,891 13,408,625 Commerzbank AG (I) 177,040 2,687,847 Continental AG 19,920 4,263,281 Daimler AG 432,018 35,440,415 Deutsche Lufthansa AG 127,380 2,213,580 Deutsche Post AG 122,807 4,026,358 Deutsche Telekom AG 781,569 11,713,497 E.ON SE 1,605,328 29,217,061 Fresenius Medical Care AG & Company KGaA 32,391 2,282,218 K&S AG 93,797 2,918,445 Leoni AG 49,831 3,081,082 Metro AG (I) 81,047 2,854,798 Muenchener Rueckversicherungs AG 19,179 3,850,645 ProSiebenSat.1 Media AG 86,045 3,450,390 RWE AG 402,406 15,779,739 Salzgitter AG 34,319 1,283,461 Volkswagen AG 5,483 1,231,916 Guernsey, Channel Islands 0.0% Friends Life Group, Ltd. 47,343 241,368 12 International Core Fund | Semiannual report See notes to financial statements Shares Value Hong Kong 2.1% Cheung Kong Holdings, Ltd. 265,000 4,823,945 Esprit Holdings, Ltd. 72,451 117,371 Galaxy Entertainment Group, Ltd. 579,000 4,355,768 Hong Kong Land Holdings, Ltd. 22,000 150,734 Hutchison Whampoa, Ltd. 253,000 3,302,344 Noble Group, Ltd. 2,922,000 3,176,555 Sun Hung Kai Properties, Ltd. 643,589 9,770,471 Swire Pacific, Ltd., Class A 298,000 4,009,407 The Link REIT 28,500 169,272 The Wharf Holdings, Ltd. 222,000 1,738,580 Wheelock and Company, Ltd. 15,000 78,584 Ireland 0.9% CRH PLC 200,414 4,619,078 Shire PLC 109,035 8,883,880 Israel 0.5% Africa Israel Investments, Ltd. (I) 116,141 192,574 Check Point Software Technologies, Ltd. (I) 44,900 3,188,798 Partner Communications Company, Ltd. (I) 120,543 869,276 Teva Pharmaceutical Industries, Ltd. 58,480 3,070,612 Italy 6.0% A2A SpA 1,047,888 1,149,950 Enel SpA 4,555,766 24,130,384 Eni SpA 1,091,454 27,254,715 Fiat SpA (I)(L) 456,234 4,461,987 Finmeccanica SpA (I) 758,414 7,111,896 Intesa Sanpaolo SpA 1,721,662 5,126,246 Mediaset SpA (I) 544,672 2,252,847 Recordati SpA 27,055 440,789 Saipem SpA (I) 31,301 743,279 Telecom Italia RSP 5,338,216 4,915,831 Telecom Italia SpA (I)(L) 8,711,474 10,049,368 UniCredit SpA 470,370 3,647,952 Japan 19.8% Adastria Holdings Company, Ltd. 7,940 159,059 Aeon Company, Ltd. 53,500 578,520 Aisin Seiki Company, Ltd. 12,200 451,550 Asahi Glass Company, Ltd. 84,000 455,170 Asahi Kasei Corp. 55,000 441,344 Asatsu-DK, Inc. 2,100 55,416 Brother Industries, Ltd. 23,600 458,054 Canon, Inc. 261,300 8,527,152 Central Japan Railway Company, Ltd. 23,600 3,309,026 Chubu Electric Power Company, Inc. (I) 17,400 201,048 COLOPL, Inc. (I)(L) 64,400 2,734,320 CyberAgent, Inc. 108,400 3,714,192 Daihatsu Motor Company, Ltd. 38,200 655,920 Daikyo, Inc. 163,000 312,349 See notes to financial statements Semiannual report | International Core Fund 13 Shares Value Japan (continued) Daito Trust Construction Company, Ltd. 41,500 $5,137,244 Daiwabo Holdings Company, Ltd. 353,000 709,437 DeNA Company, Ltd. (L) 309,461 3,859,422 FANUC Corp. 20,100 3,369,188 Fuji Heavy Industries, Ltd. 145,716 4,150,030 Fuji Oil Company, Ltd. 45,500 747,928 FUJIFILM Holdings Corp. 63,500 1,917,331 Gree, Inc. (L) 506,300 3,971,758 Gunze, Ltd. 100,000 282,703 Hanwa Company, Ltd. 313,000 1,234,920 Haseko Corp. 464,100 3,845,267 Hitachi Chemical Company, Ltd. 12,000 223,409 Honda Motor Company, Ltd. 283,400 9,620,360 Hoya Corp. 72,600 2,350,536 Inpex Corp. 460,500 6,602,265 ITOCHU Corp. 748,200 9,520,812 Japan Tobacco, Inc. 215,000 7,366,664 JFE Holdings, Inc. 115,000 2,328,137 JSR Corp. 22,000 382,488 JX Holdings, Inc. 1,635,100 8,413,871 K’s Holdings Corp. 99,700 2,785,313 Kao Corp. 44,350 1,913,229 Kawasaki Kisen Kaisha, Ltd. 1,884,000 4,534,674 KDDI Corp. 94,600 5,466,482 Keyence Corp. 8,200 3,511,644 Kinugawa Rubber Industrial Company, Ltd. 7,000 31,900 Kobe Steel, Ltd. 1,227,000 1,996,044 Kohnan Shoji Company, Ltd. 27,200 285,610 Kuraray Company, Ltd. 15,500 193,110 Kyocera Corp. 94,300 4,416,820 Leopalace21 Corp. (I) 554,200 3,189,186 Marubeni Corp. 1,002,824 7,241,635 Mazda Motor Corp. 102,400 2,422,792 Medipal Holdings Corp. 102,935 1,332,963 Mitsubishi Chemical Holdings Corp. 716,900 3,578,628 Mitsubishi Corp. 600,695 12,428,732 Mitsubishi Electric Corp. 260,000 3,260,454 Mitsubishi UFJ Financial Group, Inc. 407,800 2,350,411 Mitsui & Company, Ltd. 697,300 11,375,927 Mitsui Chemicals, Inc. 109,000 321,973 Mitsui Engineering & Shipbuilding Company, Ltd. 848,000 1,852,676 Mitsui Mining & Smelting Company, Ltd. 172,000 529,919 Mitsui O.S.K. Lines, Ltd. 819,000 3,001,126 Murata Manufacturing Company, Ltd. 38,000 3,633,070 Nidec Corp. 63,800 4,077,747 Nippon Electric Glass Company, Ltd. 64,000 322,022 Nippon Light Metal Holdings Company, Ltd. 356,300 569,406 Nippon Paper Industries Company, Ltd. 171,500 2,768,338 14 International Core Fund | Semiannual report See notes to financial statements Shares Value Japan (continued) Nippon Telegraph & Telephone Corp. 211,700 $14,219,949 Nippon Yusen KK 201,000 591,685 Nipro Corp. (L) 85,000 750,351 Nissan Motor Company, Ltd. 783,800 7,528,809 Nitori Holdings Company, Ltd. 51,000 3,061,123 North Pacific Bank, Ltd. 81,100 329,004 NTT DOCOMO, Inc. 520,500 9,013,575 Orient Corp. (I) 706,000 1,630,992 Osaka Gas Company, Ltd. 54,000 222,091 Panasonic Corp. 342,700 4,189,794 Resona Holdings, Inc. 1,545,400 8,388,063 Ricoh Company, Ltd. 174,500 1,894,113 Round One Corp. 65,100 423,697 Ryohin Keikaku Company, Ltd. 26,400 2,965,938 Seiko Epson Corp. 97,600 4,958,685 Sekisui House, Ltd. 39,200 492,914 Showa Denko KK 202,000 291,486 SMC Corp. 8,300 2,173,087 SoftBank Corp. 200 14,451 Sojitz Corp. 2,861,500 4,737,236 Sumitomo Chemical Company, Ltd. 77,000 276,434 Sumitomo Corp. 678,800 8,769,586 Sumitomo Heavy Industries, Ltd. 29,000 149,897 Sumitomo Metal Mining Company, Ltd. 147,000 2,232,251 Sumitomo Mitsui Company, Ltd. (I) 241,900 295,623 Sumitomo Mitsui Financial Group, Inc. 23,900 966,733 Sumitomo Rubber Industries, Ltd. 14,500 207,377 Taiheiyo Cement Corp. 501,000 2,095,544 Taisei Corp. 487,000 2,902,838 Takeda Pharmaceutical Company, Ltd. 133,689 6,107,418 TDK Corp. 6,100 304,137 The Daiei, Inc. (I) 66,116 83,294 The Yokohama Rubber Company, Ltd. 16,000 142,289 Tokyo Electric Power Company, Inc. (I) 1,395,100 5,037,170 TonenGeneral Sekiyu KK 115,133 1,050,190 Tosoh Corp. 335,000 1,387,208 Toyota Tsusho Corp. 243,000 6,419,474 Ube Industries, Ltd. 97,000 164,241 UNY Group Holdings Company, Ltd. (L) 332,800 1,871,061 West Japan Railway Company 12,000 567,758 Yamada Denki Company, Ltd. (L) 1,721,400 5,530,306 Luxembourg 0.4% ArcelorMittal 379,646 5,518,042 Macau 0.2% Sands China, Ltd. 494,000 3,216,082 See notes to financial statements Semiannual report | International Core Fund 15 Shares Value Netherlands 6.6% Aegon NV 637,151 5,038,355 Corbion NV 58,120 973,753 Delta Lloyd NV 77,899 1,877,041 Fugro NV 11,631 421,790 Heineken NV 30,217 2,300,543 ING Groep NV (I) 117,337 1,614,891 Koninklijke Ahold NV 271,281 4,634,758 Koninklijke BAM Groep NV (L) 276,798 655,821 Koninklijke KPN NV (I) 2,154,139 7,190,619 PostNL NV (I) 724,165 3,631,509 Royal Dutch Shell PLC, Class A 1,086,338 43,965,877 Royal Dutch Shell PLC, Class B 554,932 23,439,782 SNS REAAL NV (I) 69,009 0 Unilever NV 105,252 4,376,928 New Zealand 0.0% Chorus, Ltd. 247,176 363,050 Norway 2.0% Statoil ASA 645,910 18,169,305 Telenor ASA 147,542 3,389,208 TGS-NOPEC Geophysical Company ASA (L) 85,819 2,424,757 Yara International ASA 128,605 6,448,003 Portugal 0.5% EDP - Energias de Portugal SA (L) 1,446,365 7,008,039 Portugal Telecom SGPS SA (L) 12,333 25,909 Singapore 0.2% Golden Agri-Resources, Ltd. 7,494,000 3,059,302 Spain 7.1% ACS Actividades de Construccion y Servicios SA 149,240 6,286,255 Banco Bilbao Vizcaya Argentaria SA 520,275 6,298,218 Banco Santander SA 1,456,140 14,507,604 Enagas SA 87,720 2,925,811 Ferrovial SA 84,337 1,716,597 Gas Natural SDG SA 239,195 7,334,022 Iberdrola SA 2,832,099 20,808,729 Repsol SA 406,348 10,091,757 Telefonica SA 2,413,755 38,293,699 Sweden 1.6% Investor AB, B Shares 94,543 3,511,070 NCC AB, B Shares 49,413 1,576,407 Skanska AB, Series B 84,542 1,749,555 Telefonaktiebolaget LM Ericsson, B Shares 595,787 7,424,418 TeliaSonera AB 1,034,574 7,556,361 Volvo AB, Series B 181,097 2,165,201 Switzerland 1.8% Actelion, Ltd. (I) 37,828 4,644,585 Holcim, Ltd. (I) 71,222 5,668,672 16 International Core Fund | Semiannual report See notes to financial statements Shares Value Switzerland (continued) Novartis AG 44,761 $4,021,615 Swisscom AG 3,771 2,190,754 Transocean, Ltd. (L) 74,045 2,852,346 Zurich Insurance Group AG (I) 25,383 7,663,181 United Kingdom 11.8% Amlin PLC 17,909 133,876 Anglo American PLC 175,605 4,458,837 AstraZeneca PLC 579,580 44,226,830 Aviva PLC 461,857 3,997,299 BAE Systems PLC 931,335 6,891,919 Balfour Beatty PLC 52,888 212,936 BG Group PLC 180,754 3,603,075 BP PLC 5,249,509 41,875,648 BT Group PLC 893,529 5,744,816 Carillion PLC 18,863 105,490 Centrica PLC 624,781 3,316,416 Direct Line Insurance Group PLC 48,390 240,164 GlaxoSmithKline PLC 186,135 4,549,089 Home Retail Group PLC 786,997 2,395,849 J Sainsbury PLC 100,700 486,216 Kingfisher PLC 92,464 466,783 Ladbrokes PLC 54,494 120,653 Lancashire Holdings, Ltd. 15,466 160,859 Lloyds Banking Group PLC (I) 4,368,553 5,537,663 Man Group PLC 225,702 444,022 Marks & Spencer Group PLC 87,830 627,364 Next PLC 40,166 4,732,853 Pearson PLC 38,022 701,613 Prudential PLC 197,030 4,749,412 Rio Tinto PLC 213,354 11,408,081 RSA Insurance Group PLC 45,364 345,073 Serco Group PLC 27,190 140,471 SSE PLC 28,076 708,114 Subsea 7 SA 21,242 354,105 Tesco PLC 1,784,128 6,819,717 Trinity Mirror PLC (I) 172,155 589,255 Unilever PLC 116,081 5,120,342 Vodafone Group PLC 3,936,647 13,529,784 WM Morrison Supermarkets PLC 232,635 686,211 United States 0.1% Catamaran Corp. (I) 39,900 1,880,088 Preferred Securities 1.8% (Cost $27,428,813) Germany 1.8% Porsche Automobil Holding SE 86,488 7,893,273 Volkswagen AG 87,568 19,736,510 See notes to financial statements Semiannual report | International Core Fund 17 Shares Value Warrants 0.1% (Cost $517,074) France 0.1% Peugeot SA (Expiration Date: 4-29-17; Strike Price: EUR 6.43) (I) 515,358 1,091,573 Hong Kong 0.0% Sun Hung Kai Properties, Ltd. (Expiration Date: 4-22-16; Strike Price: HKD 98.60) (I) 52,750 130,003 Yield (%) Shares Value Securities Lending Collateral 3.3% (Cost $51,348,439) John Hancock Collateral Investment Trust (W) 0.0970 (Y) 5,131,125 51,347,682 Short-Term Investments 2.2% (Cost $33,264,106) Money Market Funds 2.2% State Street Institutional Treasury Money Market Fund 0.0000 (Y) 33,264,106 33,264,106 Total investments (Cost $1,459,519,724) † 103.0% Other assets and liabilities, net (3.0%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. (L) A portion of this security is on loan as of 8-31-14. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 8-31-14. † At 8-31-14, the aggregate cost of investment securities for federal income tax purposes was $1,515,644,758. Net unrealized appreciation aggregated $54,528,326, of which $104,602,544 related to appreciated investment securities and $50,074,218 related to depreciated investment securities. The fund had the following sector allocation as a percentage of net assets on 8-31-14. Energy 17.8% Consumer Discretionary 13.2% Industrials 11.9% Telecommunication Services 11.8% Financials 10.2% Utilities 9.9% Health Care 7.1% Materials 6.8% Information Technology 4.9% Consumer Staples 3.9% Short-Term Investments & Other 2.5% Total 100.0% 18 International Core Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 8-31-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,408,171,285 including $51,304,219 of securitiesloaned) $1,518,825,402 Investments in affiliated issuers, at value (Cost $51,348,439) 51,347,682 Total investments, at value (Cost $1,459,519,724) Foreign currency, at value (Cost $298,891) 298,620 Receivable for fund sharessold 5,565,715 Receivable for forward foreign currency exchangecontracts 1,289,101 Dividends and interestreceivable 4,534,989 Receivable for securities lendingincome 95,205 Receivable due fromadvisor 935 Other receivables and prepaidexpenses 130,257 Totalassets Liabilities Payable for investmentspurchased 345,418 Payable for forward foreign currency exchangecontracts 1,160,256 Payable for fund sharesrepurchased 4,203,423 Payable upon return of securitiesloaned 51,304,219 Payable toaffiliates Accounting and legal servicesfees 44,084 Transfer agentfees 143,162 Distribution and servicefees 75 Trustees’fees 4,206 Other liabilities and accruedexpenses 754,548 Totalliabilities Netassets Net assets consistof Paid-incapital $1,443,099,008 Undistributed net investmentincome 43,159,535 Accumulated net realized gain (loss) on investments, futures contracts, and foreign currency transactions (72,679,679) Net unrealized appreciation (depreciation) on investments, futures contracts and translation of assets and liabilities in foreigncurrencies 110,549,651 Netassets See notes to financial statements Semiannual report | International Core Fund 19 FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($107,196,584 ÷ 3,037,624shares) $35.29 Class B ($3,108,214 ÷ 88,775shares) 1 $35.01 Class C ($12,798,145 ÷ 365,502shares) 1 $35.02 Class I ($586,528,511 ÷ 16,538,025shares) $35.47 Class R1 ($455,489 ÷ 12,961shares) $35.14 Class R2 ($218,167 ÷ 6,165shares) $35.39 Class R3 ($201,787 ÷ 5,705shares) $35.37 Class R4 ($94,282 ÷ 2,662.71shares) $35.41 Class R5 ($126,951 ÷ 3,582shares) $35.44 Class R6 ($163,227 ÷ 4,593shares) $35.54 Class 1 ($44,661,828 ÷ 1,256,675shares) $35.54 Class NAV ($768,575,329 ÷ 21,639,170shares) $35.52 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $37.15 1 Redemption price per share is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 20 International Core Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of operations For the six-month period ended 8-31-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $33,411,944 Securitieslending 1,330,926 Less foreign taxeswithheld (2,889,208) Total investmentincome Expenses Investment managementfees 6,774,626 Distribution and servicefees 259,882 Accounting and legal servicesfees 114,279 Transfer agentfees 412,349 Trustees’fees 10,380 State registrationfees 78,717 Printing andpostage 43,280 Professionalfees 79,955 Custodianfees 771,569 Registration and filingfees 18,186 Other 15,925 Totalexpenses Less expensereductions (93,227) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliated issuers and foreign currencytransactions 111,002,354 Investments in affiliatedissuers 7,437 Change in net unrealized appreciation (depreciation)of Investments in unaffiliated issuers and translation of assets and liabilities in foreigncurrencies (136,643,119) Investments in affiliatedissuers (893) Net realized and unrealizedloss Decrease in net assets fromoperations See notes to financial statements Semiannual report | International Core Fund 21 FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 8-31-14 ended (Unaudited) 2-28-14 Increase (decrease) in netassets Fromoperations Net investmentincome $23,367,741 $46,405,758 Net realizedgain 111,009,791 107,879,168 Change in net unrealized appreciation(depreciation) (136,644,012) 170,776,450 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA — (2,725,982) ClassB — (67,781) ClassC — (122,674) ClassI — (15,844,643) ClassR1 — (9,593) ClassR2 — (3,451) ClassR3 — (3,281) ClassR4 — (2,592) ClassR5 — (3,325) ClassR6 — (4,764) Class1 — (1,354,021) ClassNAV — (26,043,066) Totaldistributions — From fund sharetransactions Totalincrease Netassets Beginning ofperiod 1,516,451,498 1,139,580,902 End ofperiod Undistributed net investmentincome 22 International Core Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.49 1.05 3 0.71 0.58 0.33 0.24 Net realized and unrealized gain (loss) oninvestments (0.60) 6.52 1.31 (3.32) 5.09 7.59 Total from investmentoperations Lessdistributions From net investmentincome — (0.98) (0.93) (0.39) (0.31) (0.52) Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $107 $109 $91 $374 $333 $225 Ratios (as a percentage of average net assets): Expenses beforereductions 1.48 7 1.46 1.58 1.58 1.61 1.95 8 Expenses includingreductions 1.47 7 1.46 1.58 1.58 1.60 1.66 8 Expenses including reductions andcredits 1.47 7 1.46 1.58 1.58 1.60 1.62 8 Net investmentincome 2.73 7 3.27 3 2.66 2.05 1.21 0.94 Portfolio turnover (%) 45 47 53 42 39 44 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. See notes to financial statements Semiannual report | International Core Fund 23 CLASS B SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.33 0.73 3 0.42 0.44 0.18 0.17 Net realized and unrealized gain (loss) oninvestments (0.59) 6.53 1.41 (3.34) 5.01 7.44 Total from investmentoperations Lessdistributions From net investmentincome — (0.69) (0.74) (0.19) (0.11) (0.35) Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $3 $3 $3 $4 $5 $6 Ratios (as a percentage of average net assets): Expenses beforereductions 2.54 7 2.64 2.94 2.49 2.36 3.07 8 Expenses includingreductions 2.30 7 2.30 2.30 2.30 2.30 2.36 8 Expenses including reductions andcredits 2.30 7 2.30 2.30 2.30 2.30 2.33 8 Net investmentincome 1.88 7 2.28 3 1.56 1.58 0.65 0.69 Portfolio turnover (%) 45 47 53 42 39 44 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.32 0.83 3 0.42 0.43 0.17 0.15 Net realized and unrealized gain (loss) oninvestments (0.57) 6.43 1.41 (3.34) 5.03 7.46 Total from investmentoperations Lessdistributions From net investmentincome — (0.69) (0.74) (0.19) (0.11) (0.35) Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $13 $8 $4 $4 $5 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 2.28 7 2.46 2.77 2.50 2.47 2.69 8 Expenses includingreductions 2.27 7 2.30 2.30 2.30 2.30 2.36 8 Expenses including reductions andcredits 2.27 7 2.30 2.30 2.30 2.30 2.33 8 Net investmentincome 1.78 7 2.59 3 1.54 1.53 0.62 0.60 Portfolio turnover (%) 45 47 53 42 39 44 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 24 International Core Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.54 1.10 3 0.68 0.72 0.45 0.35 Net realized and unrealized gain (loss) oninvestments (0.59) 6.60 1.49 (3.36) 5.12 7.63 Total from investmentoperations Lessdistributions From net investmentincome — (1.08) (1.05) (0.52) (0.43) (0.63) Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $587 $527 $392 $411 $291 $84 Ratios (as a percentage of average net assets): Expenses beforereductions 1.15 6 1.15 1.17 1.16 1.12 1.06 Expenses including reductions 1.14 6 1.15 1.17 1.16 1.12 1.06 Net investmentincome 2.98 6 3.42 3 2.49 2.54 1.61 1.34 Portfolio turnover (%) 45 47 53 42 39 44 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Annualized. CLASS R1 SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.40 0.85 3 0.51 0.53 0.24 0.23 Net realized and unrealized gain (loss) oninvestments (0.59) 6.56 1.43 (3.33) 5.06 7.50 Total from investmentoperations Lessdistributions From net investmentincome — (0.83) (0.85) (0.31) (0.20) (0.42) Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 4.43 7 5.71 7.16 7.37 6.88 8.85 8 Expenses including reductions 1.90 7 1.90 1.90 1.90 1.92 1.92 8 Net investmentincome 2.24 7 2.67 3 1.87 1.88 0.90 0.92 Portfolio turnover (%) 45 47 53 42 39 44 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. See notes to financial statements Semiannual report | International Core Fund 25 CLASS R2 SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.44 0.94 4 0.59 Net realized and unrealized gain (loss) oninvestments (0.58) 6.60 1.43 Total from investmentoperations Lessdistributions From net investmentincome — (0.92) (0.91) Net asset value, end ofperiod Total return (%) 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 8.30 8 15.89 20.70 Expenses includingreductions 1.65 8 1.65 1.65 Net investmentincome 2.44 8 2.94 4 2.16 Portfolio turnover (%) 45 47 53 1 Six months ended 8-31-14.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on average daily sharesoutstanding. 4 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Less than $500,000. 8 Annualized. CLASS R3 SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.42 1.09 4 0.53 0.57 0.29 0.02 Net realized and unrealized gain (loss) oninvestments (0.59) 6.40 1.46 (3.38) 5.08 2.90 Total from investmentoperations Lessdistributions From net investmentincome — (0.87) (0.87) (0.33) (0.23) (0.45) Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 8 — 8 — 8 — 8 — 8 — 8 Ratios (as a percentage of average net assets): Expenses beforereductions 7.79 7 18.96 47.36 45.66 44.55 10.97 7 Expenses including reductions 1.80 7 1.80 1.80 1.80 1.83 1.91 7 Net investmentincome 2.34 7 3.36 4 1.93 2.01 1.05 0.10 7 Portfolio turnover (%) 45 47 53 42 39 44 9 1 Six months ended 8-31-14.Unaudited. 2 The inception date for Class R3 shares is 5-22-09. 3 Based on average daily sharesoutstanding. 4 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Annualized. 8 Less than $500,000. 9 The portfolio turnover is shown for the period from 3-1-09 to 2-28-10. 26 International Core Fund | Semiannual report See notes to financial statements CLASS R4 SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.53 0.99 4 0.64 0.65 0.37 0.08 Net realized and unrealized gain (loss) oninvestments (0.63) 6.63 1.44 (3.38) 5.08 2.91 Total from investmentoperations Lessdistributions From net investmentincome — (1.00) (0.98) (0.42) (0.31) (0.52) Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 12.27 8 21.10 42.45 42.74 44.22 10.71 8 Expenses includingreductions 1.40 8 1.40 1.43 1.50 1.53 1.61 8 Net investmentincome 2.93 8 3.05 4 2.34 2.29 1.34 0.40 8 Portfolio turnover (%) 45 47 53 42 39 44 9 1 Six months ended 8-31-14.Unaudited. 2 The inception date for Class R4 shares is 5-22-09. 3 Based on average daily sharesoutstanding. 4 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 The portfolio turnover is shown for the period from 3-1-09 to 2-28-10. CLASS R5 SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.54 1.11 4 0.70 0.73 0.44 0.14 Net realized and unrealized gain (loss) oninvestments (0.61) 6.57 1.45 (3.38) 5.10 2.91 Total from investmentoperations Lessdistributions From net investmentincome — (1.07) (1.03) (0.51) (0.39) (0.59) Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 10.50 8 16.15 21.14 20.87 31.41 10.50 8 Expenses includingreductions 1.20 8 1.20 1.20 1.20 1.22 1.31 8 Net investmentincome 3.02 8 3.45 4 2.57 2.58 1.58 0.70 8 Portfolio turnover (%) 45 47 53 42 39 44 9 1 Six months ended 8-31-14.Unaudited. 2 The inception date for Class R5 shares is 5-22-09. 3 Based on average daily sharesoutstanding. 4 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 The portfolio turnover is shown for the period from 3-1-09 to 2-28-10. See notes to financial statements Semiannual report | International Core Fund 27 CLASS R6 SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.57 1.13 4 0.73 0.26 Net realized and unrealized gain (loss) oninvestments (0.60) 6.60 1.45 0.10 Total from investmentoperations Lessdistributions From net investmentincome — (1.10) (1.06) (0.54) Totaldistributions — Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 10.11 8 14.17 21.97 16.83 8 Expenses includingreductions 1.01 8 1.12 1.12 1.12 8 Net investmentincome 3.14 8 3.50 4 2.66 1.98 8 Portfolio turnover (%) 45 47 53 42 9 1 Six months ended 8-31-14.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on average daily sharesoutstanding. 4 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 The portfolio turnover is shown for the period from 3-1-11 to 2-29-12. CLASS 1 SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.56 1.14 3 0.75 0.79 0.50 0.46 Net realized and unrealized gain (loss) oninvestments (0.60) 6.61 1.44 (3.41) 5.09 7.54 Total from investmentoperations Lessdistributions From net investmentincome — (1.11) (1.07) (0.55) (0.44) (0.64) Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $45 $44 $37 $39 $47 $44 Ratios (as a percentage of average net assets): Expenses beforereductions 1.06 6 1.06 1.08 1.07 1.07 1.08 7 Expenses includingreductions 1.06 6 1.06 1.08 1.07 1.07 1.07 7 Net investmentincome 3.09 6 3.53 3 2.76 2.76 1.83 1.83 Portfolio turnover (%) 45 47 53 42 39 44 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 28 International Core Fund | Semiannual report See notes to financial statements CLASS NAV SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.57 1.14 3 0.82 0.81 0.51 0.49 Net realized and unrealized gain (loss) oninvestments (0.60) 6.62 1.38 (3.43) 5.10 7.51 Total from investmentoperations Lessdistributions From net investmentincome — (1.13) (1.08) (0.56) (0.45) (0.65) Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $769 $823 $611 $753 $920 $800 Ratios (as a percentage of average net assets): Expenses beforereductions 1.01 6 1.01 1.03 1.02 1.02 1.04 7 Expenses includingreductions 1.01 6 1.00 1.03 1.02 1.02 1.02 7 Net investmentincome 3.16 6 3.54 3 3.03 2.84 1.87 1.99 Portfolio turnover (%) 45 47 53 42 39 44 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%,respectively. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | International Core Fund 29 Notes to financial statements (unaudited) Note 1 — Organization John Hancock International Core Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek high total return. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4, and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class 1 shares are offered only to certain affiliates of Manulife Financial Corporation (MFC). Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP), which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. The fund intends to qualify as an investment company under Topic 946 of Accounting Standards Codification of US GAAP. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies, including forward foreign currency contracts, are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing vendor. Securities that trade only in the over-the-counter (OTC) market are valued using bid prices. Other fund securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. Trading in foreign securities may be completed before the daily close of trading on the NYSE. Significant events at the issuer or market level may affect the values of securities between the time when the valuation of the securities is generally determined and the close of the NYSE. If a significant event occurs, these 30 International Core Fund | Semiannual report securities may be fair valued, as determined in good faith by the fund’s Pricing Committee, following procedures established by the Board of Trustees. The fund uses fair value adjustment factors provided by an independent pricing vendor to value certain foreign securities in order to adjust for events that may occur between the close of foreign exchanges or markets and the close of the NYSE. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the Fund’s investments as of August 31, 2014, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 8-31-14 QUOTED PRICE OBSERVABLE INPUTS INPUTS Common Stocks Australia — $14,978,105 — Austria — 7,016,397 — Belgium — 12,977,417 — Bermuda — 102,850 — Canada $8,080,837 — — Denmark — 18,904,711 — Finland — 19,929,715 — France — 267,420,303 — Germany — 170,948,004 — Guernsey, Channel Islands — 241,368 — Hong Kong — 31,693,031 — Ireland — 13,502,958 — Israel 3,188,798 4,132,462 — Italy — 91,285,244 — Japan — 301,916,593 — Luxembourg — 5,518,042 — Macau — 3,216,082 — Netherlands — 100,121,667 — New Zealand — 363,050 — Norway — 30,431,273 — Portugal — 7,033,948 — Singapore — 3,059,302 — Spain — 108,262,692 — Sweden — 23,983,012 — Switzerland — 27,041,153 — United Kingdom — 179,480,835 — United States 1,880,088 — — Semiannual report | International Core Fund 31 LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 8-31-14 QUOTED PRICE OBSERVABLE INPUTS INPUTS Preferred Securities — $27,629,783 — Warrants France $1,091,573 — — Hong Kong 130,003 — — Securities Lending Collateral 51,347,682 — — Short-Term Investments 33,264,106 — — Total Investments in Securities — Other Financial Instruments Forward Foreign Currency Contracts — $128,845 — Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the portfolio, which has a floating net asset value and is registered with the Securities Exchange Commission (SEC) as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of Operations. Obligations to repay collateral received by the fund is shown on the Statement of assets and liabilities as Payable upon return of securities loaned. 32 International Core Fund | Semiannual report Foreign currency translation. Assets, including investments and liabilities denominated in foreign currencies, are translated into U.S. dollar values each day at the prevailing exchange rate. Purchases and sales of securities, income and expenses are translated into U.S. dollars at the prevailing exchange rate on the date of the transaction. The effect of changes in foreign currency exchange rates on the value of securities is reflected as a component of the realized and unrealized gains (losses) on investments. Funds that invest internationally generally carry more risk than funds that invest strictly in U.S. securities. Risks can result from differences in economic and political conditions, regulations, market practices (including higher transaction costs), accounting standards and other factors. Foreign investments are also subject to a decline in the value of a foreign currency versus the U.S. dollar, which reduces the dollar value of securities denominated in that currency. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended August 31, 2014 were $489. For the six months ended August 31, 2014, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized Semiannual report | International Core Fund 33 prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of February 28, 2014, the fund has a capital loss carryforward of $130,214,592 available to offset future net realized capital gains. The following table details the capital loss carryforward available as of February 28, 2014: CAPITAL LOSS CARRYFORWARD EXPIRING AT FEBRUARY 28 2018 2019 $123,171,180 $7,043,412 As of February 28, 2014, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from US GAAP. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to foreign currency transactions, derivative transactions, wash sale loss deferrals and investments in passive foreign investment companies. Note 3 — Derivative Instruments The fund may invest in derivatives in order to meet its investment objective. Derivatives include a variety of different instruments that may be traded in the OTC market, on a regulated exchange or through a clearing facility. The risks in using derivatives vary depending upon the structure of the instruments, including the use of leverage, optionality, the liquidity or lack of liquidity of the contract, the creditworthiness of the counterparty or clearing organization and the volatility of the position. Some derivatives involve risks that are potentially greater than the risks associated with investing directly in the referenced securities or other referenced underlying instrument. Specifically, the fund is exposed to the risk that the counterparty to an OTC derivatives contract will be unable or unwilling to make timely settlement payments or otherwise honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. Forward foreign currency contracts are typically traded through the OTC market. Certain forwards are regulated by the Commodity Futures Trading Commission (the CFTC) as swaps. Derivative counterparty risk is managed through an ongoing evaluation of the creditworthiness of all potential counterparties and, if applicable, designated clearing organizations. The fund attempts to reduce its exposure to counterparty risk for derivatives traded in the OTC market, whenever possible, by entering into an International Swaps and Derivatives Association (ISDA) Master Agreement with each of its OTC counterparties. The ISDA gives each party to the agreement the right to terminate all transactions traded under the agreement if there is certain deterioration in the credit quality 34 International Core Fund | Semiannual report or contractual default of the other party, as defined in the ISDA. Upon an event of default or a termination of the ISDA, the non-defaulting party has the right to close out all transactions and to net amounts owed. Forward foreign currency contracts. A forward foreign currency contract is an agreement between two parties to buy and sell specific currencies at a price that is set on the date of the contract. The forward contract calls for delivery of the currencies on a future date that is specified in the contract. Risks related to the use of forwards include the possible failure of counterparties to meet the terms of the forward agreement, the failure of the counterparties to timely post collateral if applicable, the risk that currency movements will not favor the fund thereby reducing the fund’s total return, and the potential for losses in excess of the amounts recognized on the Statement of assets and liabilities. The market value of a forward foreign currency contract fluctuates with changes in foreign currency exchange rates. Forward foreign currency contracts are marked-to-market daily and the change in value is recorded by the fund as an unrealized gain or loss. Realized gains or losses, equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed, are recorded upon delivery or receipt of the currency or settlement with the counterparty. During the six months ended August 31, 2014, the fund used forward foreign currency contracts to manage against anticipated changes in currency exchange rates. During the six months ended August 31, 2014, the fund held forward foreign currency contracts with U.S. Dollar notional values ranging from $224 million to $762 million, as measured at each quarter end. The following table summarizes the contracts held at August 31, 2014. CONTRACTUAL NET UNREALIZED CONTRACT CONTRACT SETTLEMENT UNREALIZED UNREALIZED APPRECIATION/ TO BUY TO SELL COUNTERPARTY DATE APPRECIATION DEPRECIATION (DEPRECIATION) EUR 907,484 USD 1,215,021 Barclays Bank 10-31-14 — ($22,204) ($22,204) PLC Wholesale EUR 1,257,033 USD 1,681,998 Deutsche Bank 10-31-14 — (29,726) (29,726) AG London EUR 989,973 USD 1,325,491 Morgan Stanley 10-31-14 — (24,249) (24,249) and Company International PLC EUR 770,788 USD 1,031,919 State Street 10-31-14 — (18,778) (18,778) Bank and Trust Company JPY 1,484,574,735 USD 14,459,463 Bank of America, 10-31-14 — (184,622) (184,622) N.A. JPY 751,814,261 USD 7,320,525 Bank of New 10-31-14 — (91,499) (91,499) York JPY 362,594,620 USD 3,531,600 Barclays Bank 10-31-14 — (45,092) (45,092) PLC Wholesale JPY 765,033,764 USD 7,450,660 Brown Brothers 10-31-14 — (94,523) (94,523) Harriman & Company JPY 699,745,840 USD 6,809,681 Deutsche Bank 10-31-14 — (81,316) (81,316) AG London JPY 599,782,149 USD 5,841,006 JPMorgan Chase 10-31-14 — (73,836) (73,836) Bank JPY 835,614,272 USD 8,136,762 Morgan Stanley 10-31-14 — (101,962) (101,962) and Company International PLC JPY 757,715,620 USD 7,380,754 State Street 10-31-14 — (94,984) (94,984) Bank and Trust Company Semiannual report | International Core Fund 35 CONTRACTUAL NET UNREALIZED CONTRACT CONTRACT SETTLEMENT UNREALIZED UNREALIZED APPRECIATION/ TO BUY TO SELL COUNTERPARTY DATE APPRECIATION DEPRECIATION (DEPRECIATION) NOK 13,069,100 USD 2,116,025 Bank of America, 10-31-14 — ($11,764) ($11,764) N.A. NOK 11,202,086 USD 1,814,550 Barclays Bank 10-31-14 — (10,898) (10,898) PLC Wholesale NOK 13,069,100 USD 2,122,512 State Street 10-31-14 — (18,251) (18,251) Bank and Trust Company SGD 3,188,953 USD 2,556,777 Bank of America, 10-31-14 — (3,602) (3,602) N.A. SGD 7,413,167 USD 5,938,420 Barclays Bank 10-31-14 — (3,209) (3,209) PLC Wholesale SGD 2,992,272 USD 2,398,898 Brown Brothers 10-31-14 — (3,192) (3,192) Harriman & Company SGD 2,618,505 USD 2,096,281 Deutsche Bank 10-31-14 $175 — 175 AG London SGD 5,009,561 USD 4,014,284 JPMorgan Chase 10-31-14 — (3,474) (3,474) Bank SGD 12,561,129 USD 10,066,620 Morgan Stanley 10-31-14 — (9,791) (9,791) and Company International PLC SGD 3,554,576 USD 2,847,848 State Street 10-31-14 — (1,945) (1,945) Bank and Trust Company USD 1,906,144 AUD 2,057,833 Bank of America, 10-31-14 — (7,888) (7,888) N.A. USD 2,426,953 AUD 2,620,462 Barclays Bank 10-31-14 — (10,391) (10,391) PLC Wholesale USD 4,994,812 AUD 5,397,171 Deutsche Bank 10-31-14 — (25,205) (25,205) AG London USD 2,084,955 AUD 2,251,608 State Street 10-31-14 — (9,310) (9,310) Bank and Trust Company USD 1,208,238 CAD 1,324,869 Bank of New 10-31-14 — (8,607) (8,607) York USD 2,351,281 CAD 2,578,600 Barclays Bank 10-31-14 — (17,071) (17,071) PLC Wholesale USD 1,312,860 CAD 1,439,388 JPMorgan Chase 10-31-14 — (9,166) (9,166) Bank USD 1,258,711 CAD 1,380,564 Morgan Stanley 10-31-14 — (9,287) (9,287) and Company International PLC USD 2,297,215 CHF 2,088,536 Bank of America, 10-31-14 20,930 — 20,930 N.A. USD 4,093,826 CHF 3,722,780 Barclays Bank 10-31-14 36,389 — 36,389 PLC Wholesale USD 4,479,084 CHF 4,071,756 Brown Brothers 10-31-14 41,299 — 41,299 Harriman & Company USD 4,227,395 CHF 3,843,515 Morgan Stanley 10-31-14 38,369 — 38,369 and Company International PLC USD 6,653,782 CHF 6,049,066 State Street 10-31-14 60,938 — 60,938 Bank and Trust Company 36 International Core Fund | Semiannual report CONTRACTUAL NET UNREALIZED CONTRACT CONTRACT SETTLEMENT UNREALIZED UNREALIZED APPRECIATION/ TO BUY TO SELL COUNTERPARTY DATE APPRECIATION DEPRECIATION (DEPRECIATION) USD 14,840,112 GBP 8,809,959 Bank of America, 10-31-14 $221,270 — $221,270 N.A. USD 11,903,411 GBP 7,064,905 Bank of New 10-31-14 180,232 — 180,232 York USD 5,400,560 GBP 3,205,708 Barclays Bank 10-31-14 81,155 — 81,155 PLC Wholesale USD 6,872,551 GBP 4,079,222 Brown Brothers 10-31-14 103,677 — 103,677 Harriman & Company USD 6,969,016 GBP 4,136,283 Deutsche Bank 10-31-14 105,458 — 105,458 AG London USD 7,499,130 GBP 4,450,645 Morgan Stanley 10-31-14 113,934 — 113,934 and Company International PLC USD 4,791,632 GBP 2,843,491 State Street 10-31-14 73,274 — 73,274 Bank and Trust Company USD 4,384,588 NOK 27,562,311 Bank of America, 10-31-14 — ($53,230) (53,230) N.A. USD 3,266,256 NOK 20,531,421 Barclays Bank 10-31-14 — (39,516) (39,516) PLC Wholesale USD 3,264,104 NOK 20,531,421 State Street 10-31-14 — (41,668) (41,668) Bank and Trust Company USD 2,469,931 NZD 2,925,751 Bank of America, 10-31-14 36,616 — 36,616 N.A. USD 1,574,801 SEK 10,833,735 Bank of America, 10-31-14 24,944 — 24,944 N.A. USD 1,488,418 SEK 10,239,051 Bank of New 10-31-14 23,636 — 23,636 York USD 1,836,698 SEK 12,635,731 Brown Brothers 10-31-14 29,051 — 29,051 Harriman & Company USD 1,411,626 SEK 9,726,526 Deutsche Bank 10-31-14 20,165 — 20,165 AG London USD 4,749,195 SEK 32,655,239 Morgan Stanley 10-31-14 77,589 — 77,589 and Company International PLC Currency Abbreviation AUD Australian Dollar CAD Canadaian Dollar CHF Swiss Franc EUR Euro GBP Pound Sterling JPY Japenese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona SGD Singapore Dollar Semiannual report | International Core Fund 37 Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the fund at August 31, 2014 by risk category: FINANCIAL ASSET LIABILITIES STATEMENT OF ASSETS AND INSTRUMENTS DERIVATIVES DERIVATIVE RISK LIABILITIES LOCATION LOCATION FAIR VALUE FAIR VALUE Foreign exchange Receivable/payable for Forward $1,289,101 ($1,160,256) contracts forward foreign currency foreign currency exchange contracts contracts Effect of derivative instruments on the Statement of operations The table below summarizes the net realized gain (loss) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended August 31, 2014: INVESTMENTS IN UNAFFILIATED STATEMENT OF ISSUERS AND FOREIGN RISK OPERATIONS LOCATION CURRENCY TRANSACTIONS* Foreign exchange contracts Net realized gain (loss) (3,590,962) * Realized gain/loss associated with forward foreign currency contracts is included in the caption on the Statement ofoperations. The table below summarizes the net change in unrealized appreciation (depreciation) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended August 31, 2014: INVESTMENTS IN UNAFFILIATED ISSUERS STATEMENT OF AND TRANSLATION OF ASSETS AND RISK OPERATIONS LOCATION LIABILITIES IN FOREIGN CURRENCIES* Foreign exchange contracts Change in unrealized $128,845 appreciation (depreciation) * Change in unrealized appreciation/depreciation associated with forward foreign currency contracts is included in the caption on the Statement of operations. Note 4 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 5 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of MFC. Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: a) 0.920% of the first $100 million of the fund’s average daily net assets; b) 0.895% of the next $900 million of the fund’s average daily net assets; c) 0.880% of the next $1 billion of the fund’s average daily net assets; d) 0.850% of the next $1 billion of the fund’s average daily net assets; e) 0.825% of the next $1 billion of the fund’s average daily net assets; and f) 0.800% of the 38 International Core Fund | Semiannual report fund’s average daily net assets in excess of $4 billion. The Advisor has a subadvisory agreement with Grantham, Mayo, Van Otterloo & Co. LLC. The fund is not responsible for payment of the subadvisory fees. The Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock funds complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. The Advisor has contractually agreed to waive fees and/or reimburse certain expenses for each share class of the fund. This agreement excludes certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. The fee waivers and/or reimbursements are such that these expenses will not exceed 2.30%, 1.90%, 1.65%, 1.80%, 1.40%, 1.20% and 1.12% for Class C, Class R1, Class R2, Class R3, Class R4, Class R5 and Class R6 shares, respectively. These expense limitations will remain in effect through June 30, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at the time. Effective July 1, 2014, the Advisor has contractually agreed to waive and/or reimburse all class-specific expenses for Class B shares of the fund, including Rule 12b-1 fees, transfer agency fees and service fees, blue sky fees, and printing and postage, as applicable, to the extent they exceed 1.30% of average annual net assets (on an annualized basis) attributable to Class B shares (the Class Expense Waiver). The Class Expense Waiver expires on June 30, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. Prior to July 1, 2014, Class A and Class B shares had fee waivers and/or reimbursements such that the expenses would not exceed 1.60% and 2.30% for Class A and Class B shares, respectively. The Advisor has contractually agreed to waive fees and/or reimburse Rule 12b-1 fees, blue sky fees, printing fees, class offering fees and transfer agent expenses for Class R6 to the extent that these expenses will not exceed 0.00%. This expense limitation will remain in effect through June 30, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at the time. The expense reductions amounted to $3,872, $3,988, $404, $19,258, $5,435, $6,667, $5,778, $5,918, $5,947, $7,391, $1,544 and $26,970 for Class A, Class B, Class C, Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1 and Class NAV shares, respectively, for the six months ended August 31, 2014. The investment management fees incurred for the six months ended August 31, 2014 were equivalent to a net annual effective rate of 0.87% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each Semiannual report | International Core Fund 39 share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended August 31, 2014 amounted to an annual rate of 0.01% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, Class C, Class R1, Class R2, Class R3, Class R4 and Class 1 shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R1, Class R2, Class R3, Class R4, and Class R5, the fund pays for certain other services. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b–1 FEE SERVICE FEE Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R1 0.50% 0.25% Class R2 0.25% 0.25% Class R3 0.50% 0.15% Class R4 1 0.25% 0.10% Class R5 — 0.05% Class 1 0.05% — 1 The Distributor has contractually agreed to waive 0.10% of 12b-1 fees for Class R4 shares to limit the 12b-1 fees on Class R4 shares to 0.15% of the average daily net assets of Class R4 shares, until at least June 30, 2015, unless renewed by mutual agreement of the fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Accordingly, the fee limitation amounted to $55 for Class R4 shares for the period ended August 31, 2014. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $436,300 for the six months ended August 31, 2014. Of this amount, $74,794 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $358,391 was paid as sales commissions to broker-dealers and $3,115 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended August 31, 2014, CDSCs received by the Distributor amounted to $14, $1,909 and $866 for Class A, Class B and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more 40 International Core Fund | Semiannual report John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended August 31, 2014 were: DISTRIBUTION TRANSFER STATE PRINTING AND CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE Class A $170,990 $74,973 $9,872 $9,207 Class B 16,555 2,182 6,305 292 Class C 58,817 7,663 7,070 477 Class I — 327,418 17,796 32,450 Class R1 1,165 39 5,903 231 Class R2 289 19 6,931 65 Class R3 520 18 5,958 40 Class R4 174 10 5,958 44 Class R5 28 12 5,958 70 Class R6 — 15 6,966 404 Class 1 11,344 — — – Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock group of funds complex. Interfund Lending Program: Pursuant to an Exemptive Order issued by the SEC, the fund, along with certain other funds advised by the Advisor, may be allowed to participate in an interfund lending program. This program provides an alternative credit facility allowing the funds to borrow from, or lend money to, other participating affiliated funds. Any open loans at period end are presented under the caption Payable for interfund lending in the Statement of assets and liabilities. At period end, no interfund loans were outstanding. The fund’s activity in this program during the period for which loans were outstanding was as follows: WEIGHTED AVERAGE DAYS WEIGHTED AVERAGE BORROWER OR LENDER LOAN BALANCE OUTSTANDING INTEREST RATE INTEREST EXPENSE Borrower $10,276,465 1 0.44% $126 Note 6 — Fund share transactions Transactions in fund shares for the six months ended August 31, 2014 and for the year ended February 28, 2014 were as follows: Six months ended 8-31-14 Year ended 2-28-14 Shares Amount Shares Amount Class A shares Sold 692,881 $24,644,579 1,193,640 $38,456,859 Distributions reinvested — — 81,472 2,673,898 Repurchased (744,875) (26,832,882) (1,331,870) (42,221,240) Net decrease Semiannual report | International Core Fund 41 Six months ended 8-31-14 Year ended 2-28-14 Shares Amount Shares Amount Class B shares Sold 7,001 $248,561 13,546 $440,429 Distributions reinvested — — 1,976 64,743 Repurchased (14,129) (496,156) (29,505) (928,889) Net decrease Class C shares Sold 169,069 $5,955,177 117,924 $3,922,667 Distributions reinvested — — 3,341 109,417 Repurchased (38,881) (1,367,568) (39,449) (1,256,759) Net increase Class I shares Sold 2,813,753 $100,607,804 4,439,315 $141,793,583 Distributions reinvested — — 476,506 15,681,818 Repurchased (1,103,006) (39,440,928) (3,669,369) (120,019,840) Net increase Class R1 shares Sold 1,301 $45,451 1,918 $59,034 Distributions reinvested — — 193 6,367 Repurchased (187) (6,606) (671) (22,021) Net increase Class R2 shares Sold 2,211 $78,359 1,462 $51,139 Distributions reinvested — — 4 113 Repurchased (1,109) (39,010) — — Net increase Class R3 shares Sold 973 $35,079 3,627 $118,957 Distributions reinvested — — 71 2,354 Repurchased — — (176) (5,970) Net increase Class R4 shares Sold 199 $7,091 1,820 $58,734 Distributions reinvested — — 46 1,518 Repurchased (776) (28,437) (3) (104) Net increase (decrease) Class R5 shares Sold 600 $21,153 615 $19,956 Distributions reinvested — — 66 2,178 Repurchased (374) (13,645) (88) (2,755) Net increase Class R6 shares Sold 190 $6,845 629 $21,064 Distributions reinvested — — 26 843 Repurchased (48) (1,672) (3) (99) Net increase 42 International Core Fund | Semiannual report Six months ended 8-31-14 Year ended 2-28-14 Shares Amount Shares Amount Class 1 shares Sold 88,009 $3,151,276 135,764 $4,396,731 Distributions reinvested — — 41,081 1,354,021 Repurchased (81,053) (2,894,718) (219,509) (7,109,480) Net increase Class NAV shares Sold 519,711 $18,490,224 2,032,900 $61,320,907 Distributions reinvested — — 790,861 26,043,066 Repurchased (2,038,199) (72,226,480) (787,930) (27,038,846) Net increase (decrease) Total net increase Affiliates of the fund owned 100%, 29%, 58%, 19%, 40%, 30%, 78%, and 100% of shares of beneficial interest of Class 1, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6 and Class NAV, respectively, on August 31, 2014. Note 7 — Purchase and sale of securities Purchases and sales of securities, other than short-term investments, amounted to $706,056,217 and $669,694,641, respectively, for the six months ended August 31, 2014. Note 8 — Investment by affiliated funds Certain investors in the fund are affiliated funds that are managed by the Advisor and its affiliates. The affiliated funds do not invest in the fund for the purpose of exercising management or control; however, this investment may represent a significant portion of the fund’s net assets. At August 31, 2014, funds within the John Hancock group of funds complex held 50.3% of the fund’s net assets. The following funds had an affiliate ownership of 5% or more of the fund’s net assets: AFFILIATE FUND CONCENTRATION John Hancock Lifestyle Growth Portfolio 18.6% John Hancock Lifestyle Balanced Portfolio 15.2% John Hancock Lifestyle Aggressive Portfolio 7.9% John Hancock Lifestyle Conservative Portfolio 1.2% Semiannual report | International Core Fund 43 Continuation of Investment Advisory and Subadvisory Agreements Evaluation of Advisory and Subadvisory Agreements by the Board of Trustees This section describes the evaluation by the Board of Trustees (the Board) of John Hancock Funds III (the Trust) of the Advisory Agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Advisor) and the Subadvisory Agreement (the Subadvisory Agreement) with Grantham, Mayo, Van Otterloo & Co. LLC (the Subadvisor), for John Hancock International Core Fund (the fund). The Advisory Agreement and Subadvisory Agreement are collectively referred to as the Agreements. Prior to the June 23–25, 2014 meeting at which the Agreements were approved, the Board also discussed and considered information regarding the proposed continuation of the Agreements at an in-person meeting held on May 27–29, 2014. Approval of Advisory and Subadvisory Agreements At in-person meetings held on June 23–25, 2014, the Board, including the Trustees who are not considered to be interested persons of the Trust under the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Trustees), reapproved for an annual period the continuation of the Advisory Agreement between the Trust and the Advisor and the Subadvisory Agreement between the Advisor and the Subadvisor with respect to the fund. In considering the Advisory Agreement and the Subadvisory Agreement, the Board received in advance of the meetings a variety of materials relating to the fund, the Advisor and the Subadvisor, including comparative performance, fee and expense information for a peer group of similar funds prepared by an independent third-party provider of fund data, performance information for an applicable benchmark index; and, with respect to the Subadvisor, comparative performance information for comparably managed accounts, as applicable, and other information provided by the Advisor and the Subadvisor regarding the nature, extent and quality of services provided by the Advisor and the Subadvisor under their respective Agreements, as well as information regarding the Advisor’s revenues and costs of providing services to the fund and any compensation paid to affiliates of the Advisor. At the meetings at which the renewal of the Advisory Agreement and Subadvisory Agreement are considered, particular focus is given to information concerning fund performance, comparability of fees and total expenses, and profitability. However, the Board notes that the evaluation process with respect to the Advisor and the Subadvisor is an ongoing one. In this regard, the Board also took into account discussions with management and information provided to the Board at prior meetings with respect to the services provided by the Advisor and the Subadvisor to the fund, including quarterly performance reports prepared by management containing reviews of investment results and prior presentations from the Subadvisor with respect to the fund. The Board also considered the nature, quality, and extent of non-advisory services, if any, to be provided to the fund by the Advisor’s affiliates, including distribution services. Throughout the process, the Board asked questions of and requested additional information from management. The Board is assisted by counsel for the Trust and the Independent Trustees are also separately assisted by independent legal counsel throughout the process. The Independent Trustees also received a memorandum from their independent legal counsel discussing the legal standards for their consideration of the proposed continuation of the Agreements and discussed the proposed continuation of the Agreements in private sessions with their independent legal counsel at which no representatives of management were present. Approval of Advisory Agreement In approving the Advisory Agreement with respect to the fund, the Board, including the Independent Trustees, considered a variety of factors, including those discussed below. The Board also considered other factors (including conditions and trends prevailing generally in the economy, the securities markets, and the industry) and does not treat any single factor as determinative, and 44 International Core Fund | Semiannual report each Trustee may attribute different weights to different factors. The Board’s conclusions may be based in part on its consideration of the advisory and subadvisory arrangements in prior years and on the Board’s ongoing regular review of fund performance and operations throughout the year. Nature, extent, and quality of services. Among the information received by the Board from the Advisor relating to the nature, extent, and quality of services provided to the fund, the Board reviewed information provided by the Advisor relating to its operations and personnel, descriptions of its organizational and management structure, and information regarding the Advisor’s compliance and regulatory history, including its Form ADV. The Board also noted that on a regular basis it receives and reviews information from the Trust’s Chief Compliance Officer (CCO) regarding the fund’s compliance policies and procedures established pursuant to Rule 38a-1 under the 1940 Act. The Board also considered the Advisor’s risk management processes. The Board considered that the Advisor is responsible for the management of the day-to-day operations of the fund, including, but not limited to, general supervision of and coordination of the services provided by the Subadvisor, and is also responsible for monitoring and reviewing the activities of the Subadvisor and other third-party service providers. In considering the nature, extent, and quality of the services provided by the Advisor, the Trustees also took into account their knowledge of the Advisor’s management and the quality of the performance of the Advisor’s duties, through Board meetings, discussions and reports during the preceding year and through each Trustee’s experience as a Trustee of the Trust and of the other trusts in the complex. In the course of their deliberations regarding the Advisory Agreement, the Board considered, among other things: (a) the skills and competency with which the Advisor has in the past managed the Trust’s affairs and its subadvisory relationship, the Advisor’s oversight and monitoring of the Subadvisor’s investment performance and compliance programs, such as the Subadvisor’s compliance with fund policies and objectives, review of brokerage matters, including with respect to trade allocation and best execution and the Advisor’s timeliness in responding to performance issues; (b) the background, qualifications and skills of the Advisor’s personnel; (c) the Advisor’s compliance policies and procedures and its responsiveness to regulatory changes and mutual fund industry developments; (d) the Advisor’s administrative capabilities, including its ability to supervise the other service providers for the fund; (e) the financial condition of the Advisor and whether it has the financial wherewithal to provide a high level and quality of services to the fund; and (f) the Advisor’s reputation and experience in serving as an investment advisor to the Trust and the benefit to shareholders of investing in funds that are part of a family of funds offering a variety of investments. The Board concluded that the Advisor may reasonably be expected to continue to provide a high quality of services under the Advisory Agreement with respect to the fund. Investment performance. In considering the fund’s performance, the Board noted that it reviews at its regularly scheduled meetings information about the fund’s performance results. In connection with the consideration of the Advisory Agreement, the Board: Semiannual report | International Core Fund 45 (a) reviewed information prepared by management regarding the fund’s performance; (b) considered the comparative performance of an applicable benchmark index; (c) considered the performance of comparable funds, if any, as included in the report prepared by an independent third-party provider of fund data; and (d) took into account the Advisor’s analysis of the fund’s performance and its plans and recommendations regarding the Trust’s subadvisory arrangements generally. The Board noted that the fund outperformed its benchmark index and its peer group average for the one- and three-year periods ended December 31, 2013 and underperformed its benchmark index and its peer group average for the five-year period ended December 31, 2013. The Board took into account management’s discussion of the fund’s performance. The Board noted the fund’s favorable performance relative to the benchmark index and peer group for the one- and three-year periods. The Board concluded that the fund’s performance has generally been in line with or outperformed the historical performance of comparable funds and the fund’s benchmark index. Fees and expenses. The Board reviewed comparative information prepared by an independent third-party provider of mutual fund data, including, among other data, the fund’s contractual and net management fees (and subadvisory fees, to the extent available) and total expenses as compared to similarly situated investment companies deemed to be comparable to the fund. The Board considered the fund’s ranking within a smaller group of peer funds chosen by the independent third-party provider, as well as the fund’s ranking within a broader group of funds. In comparing the fund’s contractual and net management fees to those of comparable funds, the Board noted that such fees include both advisory and administrative costs. The Board noted that net management fees and total expenses for the fund are higher than the peer group median. The Board took into account management’s discussion of the fund’s expenses. The Board noted proposed action to be taken with respect to the fund, including action taken that will further reduce certain fund expenses. The Board also took into account management’s discussion with respect to the advisory/subadvisory fee structure, including the amount of the advisory fee retained by the Advisor after payment of the subadvisory fee. The Board also noted that the Advisor pays the subadvisory fee, and that such fees are negotiated at arm’s length with respect to the Subadvisor. In addition, the Board took into account that management had agreed, effective July 1, 2014, to implement an overall fee waiver across the complex, including the fund, which is discussed further below. The Board also noted actions taken over the past several years to reduce the fund’s operating expenses. The Board also noted that, in addition, the Advisor is currently waiving fees and/or reimbursing expenses with respect to the fund and that the fund has breakpoints in its contractual management fee schedule that reduces management fees as assets increase. The Board also noted that the fund’s distributor, an affiliate of the Advisor, has agreed to waive a portion of its Rule 12b-1 fee for a share class of the fund. The Board reviewed information provided by the Advisor concerning the investment advisory fee charged by the Advisor or one of its advisory affiliates to other clients (including other funds in the complex) having similar investment mandates, if any. The Board considered any differences between the Advisor’s and Subadvisor’s services to the fund and the services they provide to other comparable clients or funds. The Board concluded that the advisory fee paid with respect to the fund is reasonable. Profitability/indirect benefits. In considering the costs of the services to be provided and the profits to be realized by the Advisor and its affiliates from the Advisor’s relationship with the Trust, the Board: 46 International Core Fund | Semiannual report (a) reviewed financial information of the Advisor; (b) reviewed and considered information presented by the Advisor regarding the net profitability to the Advisor and its affiliates with respect to the fund; (c) received and reviewed profitability information with respect to the John Hancock fund complex as a whole; (d) received information with respect to the Advisor’s allocation methodologies used in preparing the profitability data; (e) considered that the John Hancock insurance companies that are affiliates of the Advisor, as shareholders of the Trust directly or through their separate accounts, receive certain tax credits or deductions relating to foreign taxes paid and dividends received by certain funds of the Trust and noted that these tax benefits, which are not available to participants in qualified retirement plans under applicable income tax law, are reflected in the profitability analysis reviewed by the Board; (f) considered that the Advisor also provides administrative services to the fund on a cost basis pursuant to an administrative services agreement; (g) noted that affiliates of the Advisor provide transfer agency services and distribution services to the fund, and that the fund’s distributor also receives Rule 12b-1 payments to support distribution of the fund; (h) noted that the Advisor also derives reputational and other indirect benefits from providing advisory services to the fund; (i) noted that the subadvisory fee for the fund is paid by the Advisor and is negotiated at arm’s length; and (j) considered that the Advisor should be entitled to earn a reasonable level of profits in exchange for the level of services it provides to the fund and the entrepreneurial risk that it assumes as Advisor. Based upon its review, the Board concluded that the level of profitability, if any, of the Advisor and its affiliates from their relationship with the fund was reasonable and not excessive. Economies of scale. In considering the extent to which economies of scale would be realized as the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders, the Board: (a) considered that the Advisor has agreed, effective July 1, 2014, to waive a portion of its management fee for the fund and each of the other John Hancock funds in the complex (except for those discussed below) (the Participating Portfolios) or otherwise reimburse the expenses of the Participating Portfolios as follows (the Reimbursement): The Reimbursement shall equal, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceed $75 billion but is less than or equal to $125 billion, 0.0125% of that portion of the aggregate net assets of all the Participating Portfolios that exceed $125 billion but is less than or equal to $150 billion and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $150 billion. (The funds that are not Participating Portfolios are the funds of funds in the complex, which benefit from such overall management fee waiver through their investment in underlying portfolios that include Participating Portfolios, which are subject to the Reimbursement.) Semiannual report | International Core Fund 47 (b) reviewed the fund’s advisory fee structure and concluded that: (i) the fund’s fee structure contains breakpoints at the subadvisory fee level and that such breakpoints are reflected as breakpoints in the advisory fees for the fund; and (ii) although economies of scale cannot be measured with precision, these arrangements permit shareholders of the fund to benefit from economies of scale if the fund grows. The Board also took into account management’s discussion of the fund’s advisory fee structure; and (c) the Board also considered the effect of the fund’s growth in size on its performance and fees. The Board also noted that if the fund’s assets increase over time, the fund may realize other economies of scale. Approval of Subadvisory Agreement In making its determination with respect to approval of the Subadvisory Agreement, the Board reviewed: (1) information relating to the Subadvisor’s business, including current subadvisory services to the Trust (and other funds in the John Hancock family of funds); (2) the historical and current performance of the fund and comparative performance information relating to an applicable benchmark index and comparable funds; (3) the subadvisory fee for the fund, including any breakpoints, and to the extent available, comparable fee information prepared by an independent third party provider of fund data; and (4) information relating to the nature and scope of any material relationships and their significance to the Trust’s Advisor and Subadvisor. Nature, extent, and quality of services. With respect to the services provided by the Subadvisor, the Board received information provided to the Board by the Subadvisor, including the Subadvisor’s Form ADV, as well as took into account information presented throughout the past year. The Board considered the Subadvisor’s current level of staffing and its overall resources, as well as received information relating to the Subadvisor’s compensation program. The Board reviewed the Subadvisor’s history and investment experience, as well as information regarding the qualifications, background, and responsibilities of the Subadvisor’s investment and compliance personnel who provide services to the fund. The Board also considered, among other things, the Subadvisor’s compliance program and any disciplinary history. The Board also considered the Subadvisor’s risk assessment and monitoring process. The Board reviewed the Subadvisor’s regulatory history, including whether it was involved in any regulatory actions or investigations as well as material litigation, and any settlements and amelioratory actions undertaken, as appropriate. The Board noted that the Advisor conducts regular, periodic reviews of the Subadvisor and its operations, including regarding investment processes and organizational and staffing matters. The Board also noted that the Trust’s CCO and his staff conduct regular, periodic compliance reviews with the Subadvisor and present reports to the Independent Trustees regarding the same, which includes evaluating the regulatory compliance systems of the Subadvisor and procedures reasonably designed to assure compliance with the federal securities laws. The Board also took into account the financial condition of the Subadvisor. The Board considered the Subadvisor’s investment process and philosophy. The Board took into account that the Subadvisor’s responsibilities include the development and maintenance of an investment program for the fund that is consistent with the fund’s investment objective, the selection of investment securities and the placement of orders for the purchase and sale of such securities, as well as the implementation of compliance controls related to performance of these 48 International Core Fund | Semiannual report services. The Board also received information with respect to the Subadvisor’s brokerage policies and practices, including with respect to best execution and soft dollars. Subadvisor compensation. In considering the cost of services to be provided by the Subadvisor and the profitability to the Subadvisor of its relationship with the fund, the Board noted that the fees under the Subadvisory Agreement are paid by the Advisor and not the fund. The Board also relied on the ability of the Advisor to negotiate the Subadvisory Agreement with the Subadvisor, which is not affiliated with the Advisor, and the fees thereunder at arm’s length. As a result, the costs of the services to be provided and the profits to be realized by the Subadvisor from its relationship with the Trust were not a material factor in the Board’s consideration of the Subadvisory Agreement. The Board also received information regarding the nature and scope (including their significance to the Advisor and its affiliates and to the Subadvisor) of any material relationships, if any, with respect to the Subadvisor, which include arrangements in which the Subadvisor or its affiliates provide advisory, distribution, or management services in connection with financial products sponsored by the Advisor or its affiliates, and may include other registered investment companies, a 529 education savings plan, managed separate accounts and exempt group annuity contracts sold to qualified plans. The Board also received information and took into account any other potential conflicts of interest the Advisor might have in connection with the Subadvisory Agreement. In addition, the Board considered other potential indirect benefits that the Subadvisor and its affiliates may receive from the Subadvisor’s relationship with the fund, such as the opportunity to provide advisory services to additional funds in the John Hancock fund complex and reputational benefits. Subadvisory fee. The Board considered that the fund pays an advisory fee to the Advisor and that, in turn, the Advisor pays a subadvisory fee to the Subadvisor. As noted above, the Board also considered the fund’s subadvisory fee as compared to similarly situated investment companies deemed to be comparable to the fund as included in the report prepared by the independent third party provider of fund data, to the extent available. The Board noted that the limited size of the peer group was not sufficient for comparative purposes. The Board also took into account the subadvisory fee paid by the Advisor to the Subadvisor with respect to the fund to fees charged by the Subadvisor to manage other subadvised portfolios and portfolios not subject to regulation under the 1940 Act, as applicable. Subadvisor performance. As noted above, the Board considered the fund’s performance as compared to the fund’s peer group and the benchmark index and noted that the Board reviews information about the fund’s performance results at its regularly scheduled meetings. The Board noted the Advisor’s expertise and resources in monitoring the performance, investment style and risk-adjusted performance of the Subadvisor. The Board was mindful of the Advisor’s focus on the Subadvisor’s performance. The Board also noted the Subadvisor’s long-term performance record for similar accounts, as applicable. The Board’s decision to approve the Subadvisory Agreement was based on a number of determinations, including the following: (1) the Subadvisor has extensive experience and demonstrated skills as a manager; (2) the performance of the fund has generally been in line with or outperformed historical performance of comparable funds and the fund’s benchmark index; Semiannual report | International Core Fund 49 (3) the subadvisory fee is reasonable in relation to the level and quality of services being provided; and (4) subadvisory fee breakpoints are reflected as breakpoints in the advisory fees for the fund in order to permit shareholders to benefit from economies of scale if the fund grows. * * * Based on the Board’s evaluation of all factors that the Board deemed to be material, including those factors described above, the Board, including the Independent Trustees, concluded that renewal of the Advisory Agreement and the Subadvisory Agreement would be in the best interest of the fund and its shareholders. Accordingly, the Board, and the Independent Trustees voting separately, approved the Advisory Agreement and Subadvisory Agreement for an additional one-year period. 50 International Core Fund | Semiannual report More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † Grantham, Mayo, Van Otterloo & Co. LLC Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Andrew G. Arnott Legal counsel President K&L Gates LLP John J. Danello Senior Vice President, Secretary, andChiefLegalOfficer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 Semiannual report | International Core Fund 51 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock International Core Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 66SA 8/14 MF198768 10/14 A look at performance Total returns for the period ended August 31, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year Since inception 1 6-months 1-year 5-year 10-year Since inception 1 Class A 11.19 10.03 — 5.33 –3.44 11.19 61.24 — 53.30 Class B 11.20 10.07 — 5.21 –3.78 11.20 61.53 — 51.83 Class C 15.18 10.32 — 5.19 0.27 15.18 63.39 — 51.62 Class I 2 17.48 11.60 — 6.43 1.87 17.48 73.07 — 66.95 Class 1 2 17.59 11.65 — 6.47 1.91 17.59 73.54 — 67.55 Index 1 † 16.61 9.23 — 5.42 4.21 16.61 55.52 — 54.36 Index 2 † 14.45 9.59 — 5.04 0.95 14.45 58.11 — 49.84 Index 3 † 16.92 8.69 — 4.56 1.57 16.92 51.70 — 44.24 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares sold within one year of purchase are subject to a 1% CDSC. Sales charges are not applicable to Class I and Class 1 shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The expense ratios are as follows: Class A Class B Class C Class I Class 1 Gross (%) 1.56 3.29 2.62 1.22 1.19 Net (%) 1.56 2.37 2.30 1.22 1.15 Please refer to the most recent prospectuses and annual or semiannual report for more information on expenses and any expense limitation arrangements for each class. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800–225–5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses increase and results would have been less favorable. † Index 1 is the MSCI AC World ex-USA Growth Index; Index 2 is the MSCI EAFE Growth Index; Index 3 is the MSCI EAFE Index. See the following page for footnotes. 6 International Growth Fund | Semiannual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Index 3 Class B 3 6-12-06 $15,183 $15,183 $15,436 $14,984 $14,424 Class C 3 6-12-06 15,162 15,162 15,436 14,984 14,424 Class I 2 6-12-06 16,695 16,695 15,436 14,984 14,424 Class 1 2 6-12-06 16,755 16,755 15,436 14,984 14,424 Prior to the close of business on 7-15-14, the fund compared its performance to the MSCI EAFE Growth Index. After this date, the fund’s benchmark index was changed to the MSCI AC World ex-USA Growth Index, which better reflects the fund’s investment strategy. MSCI AC World ex-USA Growth Index (gross of foreign withholding tax on dividends) — Index 1 — is a free float-adjusted market capitalization index that is designed to measure the equity performance of growth oriented stocks in developed (excluding the U.S.) and emerging markets. MSCI EAFE Growth Index (gross of foreign withholding tax on dividends) — Index 2 — is a free float-adjusted market capitalization index that is designed to measure the performance of growth-oriented developed market stocks within Europe, Australasia, and the Far East. The index consists of 21 developed market country indexes. MSCI EAFE Index (gross of foreign withholding tax on dividends) — Index 3 — is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. The index consists of 21 developed market country indexes. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 From 6-12-06. 2 For certain types of investors, as described in the fund’s prospectuses. 3 The contingent deferred sales charge is not applicable. Semiannual report | International Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on March 1, 2014, with the same investment held until August 31, 2014. Expenses paid Account value Ending value during period Annualized on 3-1-2014 on 8-31-2014 ended 8-31-2014 1 expense ratio Class A $1,000.00 $1,016.30 $7.72 1.52% Class B 1,000.00 1,012.20 11.77 2.32% Class C 1,000.00 1,012.70 11.67 2.30% Class I 1,000.00 1,018.70 6.00 1.18% Class 1 1,000.00 1,019.10 5.65 1.11% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at August 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 International Growth Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on March 1, 2014, with the same investment held until August 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 3-1-2014 on 8-31-2014 ended 8-31-2014 1 expense ratio Class A $1,000.00 $1,017.50 $7.73 1.52% Class B 1,000.00 1,013.50 11.77 2.32% Class C 1,000.00 1,013.60 11.67 2.30% Class I 1,000.00 1,019.30 6.01 1.18% Class 1 1,000.00 1,019.60 5.65 1.11% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Semiannual report | International Growth Fund 9 Portfolio summary Top 10 Holdings (24.7% of Net Assets on 8-31-14) Roche Holding AG 3.6% Novartis AG 2.4% British American Tobacco PLC 2.7% Prudential PLC 2.2% Novo Nordisk A/S, Class B 2.5% Reckitt Benckiser Group PLC 2.2% Anheuser-Busch InBev NV 2.5% Tencent Holdings, Ltd. 2.1% Taiwan Semiconductor AIA Group, Ltd. 2.1% Manufacturing Company, Ltd., ADR 2.4% Sector Composition Financials 24.0% Consumer Staples 8.8% Health Care 19.5% Industrials 8.7% Consumer Discretionary 18.8% Materials 1.6% Information Technology 16.7% Short-Term Investments & Other 1.9% Top 10 Countries United Kingdom 22.2% Taiwan 5.4% Switzerland 11.9% Japan 4.9% China 8.4% United States 4.3% Germany 5.9% Canada 3.2% Denmark 5.5% India 3.2% 1 As a percentage of net assets on 8-31-14. 2 Cash and cash equivalents are not included. 3 Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility, and political and social instability. Growth stocks may be more susceptible to earnings disappointments. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. 10 International Growth Fund | Semiannual report Fund’s investments As of 8-31-14 (unaudited) Shares Value Common Stocks 98.1% (Cost $335,196,744) Australia 1.5% Seek, Ltd. 321,980 5,263,568 Belgium 2.5% Anheuser-Busch InBev NV 78,051 8,706,820 Brazil 2.8% BB Seguridade Participacoes SA 329,500 5,260,813 Kroton Educacional SA 154,400 4,624,758 Canada 3.2% Magna International, Inc. (L) 55,100 6,247,336 Open Text Corp. (L) 88,785 4,992,381 China 8.4% AAC Technologies Holdings, Inc. 826,000 5,381,335 Baidu, Inc., ADR (I) 25,496 5,469,402 Lenovo Group, Ltd. 3,800,000 5,802,699 PICC Property & Casualty Company, Ltd., H Shares 3,186,000 5,280,185 Tencent Holdings, Ltd. 450,600 7,333,909 Denmark 5.5% DSV A/S 165,726 5,089,966 Novo Nordisk A/S, Class B 191,997 8,806,093 Pandora A/S 73,756 5,531,271 Finland 1.5% Sampo OYJ, Class A 105,447 5,192,876 France 1.6% Safran SA 86,762 5,688,898 Germany 5.9% Continental AG 25,115 5,375,115 Hugo Boss AG 36,461 5,116,222 ProSiebenSat.1 Media AG 117,105 4,695,891 United Internet AG 123,447 5,326,403 Hong Kong 2.1% AIA Group, Ltd. 1,324,200 7,221,097 India 3.2% HDFC Bank, Ltd., ADR 113,922 5,660,784 ICICI Bank, Ltd., ADR 101,761 5,444,214 See notes to financial statements Semiannual report | International Growth Fund 11 Shares Value Ireland 2.8% Covidien PLC 62,920 5,463,344 Henderson Group PLC 1,115,583 4,298,390 Israel 1.5% Check Point Software Technologies, Ltd. (I)(L) 74,851 5,315,918 Japan 4.9% Astellas Pharma, Inc. 441,100 6,360,709 Daito Trust Construction Company, Ltd. 40,600 5,025,834 Ono Pharmaceutical Company, Ltd. 63,500 5,677,868 Macau 1.4% Sands China, Ltd. 776,000 5,051,983 Netherlands 1.2% Sensata Technologies Holding NV (I) 89,300 4,390,881 South Africa 1.7% Naspers, Ltd. 46,042 5,872,749 Sweden 2.6% Alfa Laval AB 207,134 4,737,411 Skandinaviska Enskilda Banken AB, Series A 340,325 4,450,881 Switzerland 11.9% Actelion, Ltd. (I) 46,902 5,758,706 Givaudan SA (I) 3,318 5,516,639 Novartis AG 91,766 8,244,845 Partners Group Holding AG 19,574 5,166,043 Roche Holding AG 43,487 12,700,723 Zurich Insurance Group AG (I) 14,447 4,361,580 Taiwan 5.4% Catcher Technology Company, Ltd., GDR 104,589 5,301,616 Largan Precision Company, Ltd. 61,000 5,062,513 Taiwan Semiconductor Manufacturing Company, Ltd., ADR 406,286 8,507,629 United Kingdom 22.2% Aberdeen Asset Management PLC 612,128 4,426,654 Aon PLC 57,185 4,984,245 AstraZeneca PLC 68,690 5,241,625 British American Tobacco PLC 159,951 9,456,830 British Sky Broadcasting Group PLC 379,098 5,496,210 Compass Group PLC 383,634 6,243,904 Direct Line Insurance Group PLC 929,514 4,613,255 Imperial Tobacco Group PLC 116,531 5,085,990 Next PLC 52,677 6,207,053 Prudential PLC 321,401 7,747,377 Reckitt Benckiser Group PLC 86,601 7,557,291 Smith & Nephew PLC 335,176 5,802,083 St James’s Place PLC 394,483 4,703,868 12 International Growth Fund | Semiannual report See notes to financial statements Shares Value United States 4.3% Actavis PLC (I) 18,655 4,234,312 Samsonite International SA 1,585,800 5,474,581 WABCO Holdings, Inc. (I) 51,675 5,332,860 Yield (%) Shares Value Securities Lending Collateral 3.8% (Cost $13,346,550) John Hancock Collateral Investment Trust (W) 0.0970 (Y) 1,333,713 13,346,599 Total investments (Cost $348,543,294) † 101.9% Other assets and liabilities, net (1.9%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts GDR Global Depositary Receipt (I) Non-income producing security. (L) A portion of this security is on loan as of 8-31-14. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 8-31-14. † At 8-31-14, the aggregate cost of investment securities for federal income tax purposes was $349,975,252. Net unrealized appreciation aggregated $6,757,783, of which $12,907,123 related to appreciated investment securities and $6,149,340 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 8-31-14: Financials 24.0% Health Care 19.5% Consumer Discretionary 18.8% Information Technology 16.7% Consumer Staples 8.8% Industrials 8.7% Materials 1.6% Short-Term Investments & Other 1.9% Total 100.0% See notes to financial statements Semiannual report | International Growth Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 8-31-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $335,196,744) including $12,981,184 of securitiesloaned $343,386,436 Investments in affiliated issuers, at value (Cost $13,346,550) 13,346,599 Total investments, at value (Cost $348,543,294) Cash 721,293 Foreign currency, at value (Cost $155,474) 155,357 Receivable for investmentssold 5,808,375 Receivable for fund sharessold 1,457,032 Dividends and interestreceivable 1,989,523 Receivable for securities lendingincome 1,097 Receivable due fromadvisor 481 Other receivables and prepaidexpenses 64,350 Totalassets Liabilities Payable for investmentspurchased 1,830 Payable for fund sharesrepurchased 3,173,155 Payable upon return of securitiesloaned 13,346,550 Payable toaffiliates Accounting and legal servicesfees 13,296 Transfer agentfees 93,990 Trustees’fees 509 Other liabilities and accruedexpenses 296,780 Totalliabilities Netassets Net assets consistof Paid-incapital $273,593,325 Undistributed net investmentincome 6,882,846 Accumulated net realized gain (loss) on investments, futurescontracts, and foreign currency transactions 61,360,986 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 8,167,276 Netassets 14 International Growth Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($103,517,060 ÷ 4,140,499shares) 1 $25.00 Class B ($1,852,919 ÷ 74,703shares) 1 $24.80 Class C ($8,383,061 ÷ 338,551shares) 1 $24.76 Class I ($219,990,199 ÷ 8,772,434shares) $25.08 Class 1 ($16,261,194 ÷ 648,444shares) $25.08 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $26.32 1 Redemption price per share is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | International Growth Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 8-31-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $9,043,934 Securitieslending 198,381 Less foreign taxeswithheld (730,970) Total investmentincome Expenses Investment managementfees 2,178,115 Distribution and servicefees 234,766 Accounting and legal servicesfees 33,835 Transfer agentfees 282,371 Trustees’fees 3,013 State registrationfees 41,398 Printing andpostage 9,816 Professionalfees 44,863 Custodianfees 271,458 Registration and filingfees 24,060 Other 10,096 Totalexpenses Less expensereductions (25,350) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliated issuers and foreign currencytransactions 55,620,380 Investments in affiliatedissuers 1,537 Futurescontracts 297,537 Change in net unrealized appreciation (depreciation)of Investments in unaffiliated issuers and translation of assets and liabilities in foreigncurrencies (54,205,791) Investments in affiliatedissuers (22) Net realized and unrealizedgain Increase in net assets fromoperations 16 International Growth Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 8-31-14 ended (Unaudited) 2-28-14 Increase (decrease) in netassets Fromoperations Net investmentincome $5,402,904 $3,642,320 Net realizedgain 55,919,454 14,470,681 Change in net unrealized appreciation(depreciation) (54,205,813) 36,019,820 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA — (764,184) ClassI — (2,279,857) Class1 — (155,256) From net realizedgain ClassA — (3,721,079) ClassB — (49,417) ClassC — (172,706) ClassI — (6,999,524) Class1 — (436,335) From capital paid-in Totaldistributions — From fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 445,021,194 165,923,782 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | International Growth Fund 17 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.30 0.25 0.23 0.30 0.13 0.14 Net realized and unrealized gain (loss) oninvestments 0.10 3.94 2.65 (1.12) 3.61 4.86 Total from investmentoperations Lessdistributions From net investmentincome — (0.15) (0.42) (0.19) (0.11) (0.10) From net realizedgain — (0.72) (1.16) — — — Totaldistributions — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $104 $130 $73 $49 $45 $23 Ratios (as a percentage of average net assets): Expenses beforereductions 1.53 6 1.56 1.68 1.66 1.60 1.68 7 Expenses includingreductions 1.52 6 1.55 1.60 1.59 1.60 1.64 7 Expenses including reductions andcredits 1.52 6 1.55 1.60 1.59 1.60 1.63 7 Net investmentincome 2.39 6 1.09 1.13 1.50 0.69 0.86 Portfolio turnover (%) 134 42 61 55 48 37 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 18 International Growth Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.15 0.10 0.10 0.12 0.01 0.05 Net realized and unrealized gain (loss) oninvestments 0.15 3.90 2.62 (1.06) 3.56 4.83 Total from investmentoperations Lessdistributions From net investmentincome — — (0.28) (0.05) — — From net realizedgain — (0.72) (1.16) — — — Totaldistributions — — — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $2 $1 $1 $1 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 2.96 6 3.29 3.92 4.00 4.24 4.83 7 Expenses includingreductions 2.32 6 2.30 2.30 2.33 2.40 2.44 7 Expenses including reductions andcredits 2.32 6 2.30 2.30 2.33 2.40 2.40 7 Net investmentincome 1.25 6 0.46 0.47 0.63 0.04 0.29 Portfolio turnover (%) 134 42 61 55 48 37 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 0.15 0.07 0.10 0.10 0.01 (0.01) Net realized and unrealized gain (loss) oninvestments 0.16 3.92 2.61 (1.05) 3.56 4.88 Total from investmentoperations Lessdistributions From net investmentincome — — (0.28) (0.05) — — From net realizedgain — (0.72) (1.16) — — — Totaldistributions — — — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $8 $7 $2 $2 $1 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 2.38 6 2.62 3.32 3.34 3.45 3.95 7 Expenses includingreductions 2.30 6 2.30 2.30 2.33 2.40 2.41 7 Expenses including reductions andcredits 2.30 6 2.30 2.30 2.33 2.40 2.40 7 Net investment income(loss) 1.22 6 0.32 0.48 0.52 0.03 (0.06) Portfolio turnover (%) 134 42 61 55 48 37 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | International Growth Fund 19 CLASS I SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.27 0.31 0.43 0.37 0.23 0.14 Net realized and unrealized gain (loss) oninvestments 0.19 3.95 2.53 (1.12) 3.60 4.95 Total from investmentoperations Lessdistributions From net investmentincome — (0.23) (0.50) (0.28) (0.19) (0.17) From net realizedgain — (0.72) (1.16) — — — Totaldistributions — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $220 $290 $79 $162 $204 $134 Ratios (as a percentage of average net assets): Expenses beforereductions 1.18 5 1.21 1.27 1.20 1.14 1.23 6 Expenses includingreductions 1.18 5 1.21 1.25 1.20 1.14 1.21 6 Net investmentincome 2.20 5 1.33 2.09 1.88 1.21 0.84 Portfolio turnover (%) 134 42 61 55 48 37 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.01% of average netassets. CLASS 1 SHARES Periodended 8-31-14 1 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.30 0.37 0.34 0.36 0.23 0.20 Net realized and unrealized gain (loss) oninvestments 0.17 3.92 2.63 (1.09) 3.60 4.89 Total from investmentoperations Lessdistributions From net investmentincome — (0.26) (0.51) (0.29) (0.19) (0.18) From net realizedgain — (0.72) (1.16) — — — Totaldistributions — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $16 $16 $11 $9 $8 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.11 5 1.12 1.19 1.16 1.13 1.24 6 Expenses includingreductions 1.11 5 1.12 1.15 1.14 1.13 1.19 6 Net investmentincome 2.46 5 1.59 1.68 1.83 1.21 1.23 Portfolio turnover (%) 134 42 61 55 48 37 1 Six months ended 8-31-14.Unaudited. 2 Based on average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. 20 International Growth Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock International Growth Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek high total return primarily through capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class 1 shares are offered only to certain affiliates of Manulife Financial Corporation (MFC). Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, state registration fees and printing and postage for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP), which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. The fund intends to qualify as an investment company under Topic 946 of Accounting Standards Codification of US GAAP. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p
